MEMORANDUM ***
Seyed Abbas Mousavi, a native and citizen of Iran, petitions for review of the Board of Immigration Appeals’ (BIA) orders denying his first (No. 04-76032), and his second (No. 06-73362) motion to reopen his removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion. Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir.2004). We deny the petitions for review.
The BIA did not abuse its discretion in denying Mousavi’s first motion to reopen as untimely because it was filed more than 90 days after the final order of removal, see 8 C.F.R. § 1003.2(c)(2), and Mousavi *977failed to demonstrate prima facie eligibility for asylum, see Malty, 381 F.3d at 947; Limsico v. INS, 951 F.2d 210, 213-14 (9th Cir.1991) (where the petitioner has had a hearing, it is appropriate for the BIA to view and interpret the “new” evidence at face value).
The BIA did not abuse its discretion in denying Mousavi’s second motion to reopen as both number and time barred because Mousavi had previously filed a motion to reopen, see 8 C.F.R. § 1003.2(c)(2); the second motion was filed more than 90 days after the final order of removal, see id.; and Mousavi failed to demonstrate prima facie eligibility for asylum or CAT relief based on changed circumstances, see Malty, 381 F.3d at 947; Limsico, 951 F.2d at 213-14.
To the extent Mousavi contends that the BIA failed to consider some or all of the evidence he submitted with his first and second motion to reopen, he has not overcome the presumption that the BIA did review the record. See Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir.2006).
PETITION FOR REVIEW DENIED IN NO. 04-76032.
PETITION FOR REVIEW DENIED IN NO. 06-73362.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.